Citation Nr: 1700601	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  14-09 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and C.J.H.


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to May 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In August 2015, the Veteran and C.J.H. testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  

In November 2015, the Board reopened the Veteran's previously denied claim of entitlement to service connection for a personality disorder and remanded the claims of entitlement to service connection for an acquired psychiatric disorder and hidradenitis suppurativa with associated back problems for additional development.  Thereafter, in a June 2016 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for hidradenitis suppurativa and its residuals and, in a July 2016 rating decision, the AOJ granted service connection for limitation of forward flexion (claimed as back problems).  Therefore, as the issue of entitlement to service connection for hidradenitis suppurativa with associated back problems has been granted in full, it is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  The remaining matter now returns for further appellate review.

The Board notes that, subsequent to the issuance of the July 2016 supplemental statement of the case, additional evidence, to include VA treatment records dated through December 2016, was associated with the record.  However, as the Veteran's claim is being remanded, the AOJ will have an opportunity to review the newly received records such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. 
§ 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In November 2015, the Board remanded the Veteran's claim for service connection for an acquired psychiatric disorder for additional development, to include affording him a VA examination so as to identify all of his acquired psychiatric disorders that meet the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria, or that otherwise meet the criteria for a valid diagnosis for the purposes of VA benefits, and the relationship of such to service.  In this regard, the examiner was specifically requested to render opinions addressing whether an acquired psychiatric disorder was related to service, whether the Veteran manifested schizophrenia, or another psychotic disorder, within one year of service in light of a January 2003 statement from a private psychiatrist, F.S., reflecting that the Veteran had schizophrenia since age 20, and whether his personality disorder was subject to a superimposed disease or injury related to his military service that resulted in additional disability.    

Thereafter, the Veteran underwent a VA examination in January 2016 and an addendum opinion was rendered in April 2016.  In this regard, the examiner did not diagnose an acquired psychiatric disorder; rather, he found the only disorder present was borderline personality disorder.  With regard to the relationship between the Veteran's diagnosed personality disorder and his military service, the VA examiner opined that, while the Veteran was diagnosed with a personality disorder in the military, it was his opinion that there would not appear to be any clear evidence that this condition precipitated any other independent psychiatric condition, either while in the military or afterwards.  The examiner stated that his apparently ambivalent, unstable interpersonal relationships, affective instability, self-destructive behaviors, physical aggressiveness, and substance abuse are all seen as most parsimoniously attributable to his underlying personality disorder.  Furthermore, in an April 2016 addendum opinion, the examiner noted that, based on psychiatric records, there was a presumption that the Veteran was suffering from schizophrenia since he was 20, and he indeed had a history of some extreme/bizarre behaviors.  However, in the examiner's opinion, those behaviors were more likely the manifestation of a chronic, underlying personality disorder.  Further, the examiner stated that personality disorders typically have their origin in childhood and/or adolescence (as is typically true of schizophrenia), hence, based on his history, it is more likely than not that his psychiatric/behavioral problems were present well before he entered the military and simply became manifested in a different manner at that time due to different environmental circumstances.  

However, with respect to the examination, the Board specifically requested that the examiner identify all of the Veteran's acquired psychiatric disorders that meet the DSM-IV criteria, or that otherwise meet the criteria for a valid diagnosis for the purposes of VA benefits.  In this regard, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the DSM-IV and replaced them with references to the recently updated Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308  (March 19, 2015).  The AOJ certified the Veteran's appeal to the Board in July 2014 and, therefore, this claim is governed by the DSM-IV.  However, despite the Board's directive, the January 2016 VA examiner used the DSM-5 guidelines in determining that the Veteran did not have an acquired psychiatric disorder, and providing a diagnosis of borderline personality disorder. 

Therefore, while the Board acknowledges that the DSM-5 represents the most up-to-date clinical diagnostic guidelines, remand is warranted for an addendum opinion from the January 2016/April 2016 examiner in which the DSM-IV criteria is utilized.  Furthermore, while the examiner found that, in his opinion, the most reasonable diagnosis would appear to be that of a personality disorder, primarily borderline in nature, although mixed features can be present, he should be requested to provide further explanation as to why the Veteran does not meet the diagnostic criteria for an acquired psychiatric disorder during the pendency of the claim, despite the record reflecting diagnoses of schizophrenia and depression.  In this regard, the Board notes that the examiner already addressed why the diagnostic criteria for posttraumatic stress disorder (PTSD) was not met during the course of the appeal, i.e., there is no verified stressor.

Finally, the Veteran's claim should be readjudicated on the entirety of the evidence, to include such received after the issuance of the July 2016 supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the record to the VA examiner who conducted the January 2016 examination and rendered the April 2016 addendum opinion.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  If the January 2016/April 2016 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  The electronic record, to include a copy of this Remand, should be forwarded for review by the examiner, and based on review of the evidence contained therein, the examiner should specifically offer responses to the following: 

(A) Identify all of the Veteran's acquired psychiatric disorders other than PTSD that meet the DSM-IV criteria or that otherwise meet the criteria for a valid diagnosis for the purposes of VA benefits.  

In this regard, if the examiner does not find a current diagnosis of an acquired psychiatric disorder, he should provide further explanation as to the basis of such opinion, to include addressing why the Veteran does not meet the diagnostic criteria for any acquired psychiatric disorder other than PTSD during the pendency of the claim, despite the record reflecting diagnoses of schizophrenia and depression.

(B) For each diagnosed acquired psychiatric disorder during the pendency of the claim, is it at least as likely as not that such is related to the Veteran's military service?   

The opinions should be supported by a clear rationale, and a discussion of the facts and psychiatric principles involved would be of considerable assistance to the Board.  The examiner must state in the examination report that the electronic record has been reviewed, and document consideration of the lay statements of record. 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include such received after the issuance of the July 2016 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

